Citation Nr: 1218090	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  07-27 660	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right foot/leg disorder, including due to exposure to Agent Orange and as secondary to hypertension.

2.  Entitlement to service connection for a right foot/leg disorder, including due to exposure to Agent Orange and as secondary to hypertension.

3.  Entitlement to service connection for Hepatitis C, including as secondary to vagotomy and pyloroplasty for recurrent duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from September 2006, July 2007, and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In this decision, the Board is reopening the claim for service connection for a right foot/leg disorder because there is the required new and material evidence.  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim, as well as the claim for service connection for Hepatitis C, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  The claim for service connection for a right foot/leg disorder initially was considered and denied on its underlying merits in a March 1977 decision.  The Veteran did not appeal that decision.

2.  That decision determined service connection was not warranted because he did not have the required diagnosis of a right foot/leg disorder.

3.  Evidence since added to the file, however, is not cumulative or redundant of the evidence on file at the time of that earlier decision and raises a reasonable possibility of substantiating this claim for service connection for a right foot/leg disorder.



CONCLUSIONS OF LAW

1.  The RO's March 1977 decision denying the Veteran's prior claim of entitlement to service connection for a right foot/leg disorder is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since in this decision the Board is reopening the claim for a right foot/leg disorder because there is new and material evidence, the Board need not determine whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA), at least insofar as apprising the Veteran of the specific reasons for the prior denial of this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Memo., para. 2, 3 (June 14, 2006).  The claim is being reopened, regardless.  Moreover, the Board will be in a better position to determine whether there has been compliance with the remaining duty to notify and assist provisions of the VCAA once the additional development of this claim is completed on remand.  So a determination concerning that is being temporarily deferred.


II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for a Right Foot/Leg Disorder

The RO first considered and denied this claim in a March 1977 rating decision because there was no evidence of a right foot/leg disorder during service or even since service, as would have been confirmed by a then current diagnosis of this condition.  It additionally was observed that there was one instance during service when the Veteran was treated for an injury to his right ankle, but there was no consequent diagnosis.

The RO sent him a letter that same month notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He did not however file a notice of disagreement (NOD), in response, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

He filed the petition at issue to reopen this claim in April 2007, this time however asserting that his right foot/leg disorder, which is now an amputated right leg, is a result of exposure to Agent Orange while in service.  So while the RO previously had considered this claim only on the premise that his right foot/leg disorder was directly incurred in service, there was now this additionally claimed basis of presumptive entitlement - namely, that his right foot/leg disorder, and resultant amputation, instead is a result of Agent Orange exposure or secondarily related to his hypertension.  Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability, however.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Hence, given that this claim has been previously considered, denied, and not timely appealed, the threshold preliminary determination is still whether there is new and material evidence to reopen this claim.

The July 2007 and April 2010 RO decisions at issue in this appeal denied the petition to reopen this claim - on direct, presumptive, and secondary bases - concluding there was not new and material evidence.  Regardless, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 
05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence, then the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, so irrespective of whether a prior decision on the underlying merits or, instead, a prior petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 116 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  This phrase, "raises a reasonable possibility of substantiating the claim," does not create a third element for new and material evidence but was intended, instead, to provide guidance to VA adjudicators in determining whether submitted evidence meets the new and material requirements.  That is, the Board cannot require the evidence to be new, material, and raise a reasonable possibility of substantiating the claim.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

In the prior March 1977 final and binding decision, the RO denied this claim because there was no evidence showing the Veteran had received the required diagnosis of a right foot/leg disorder, either during or since his service.  His service treatment records (STRs) did not contain mention of a relevant diagnosis, including when examined for discharge from service, nor did the report of his November 1976 VA compensation examination.

Since that March 1977 decision, however, the record now contains VA treatment records dating from March 1983 to May 2011, including reports of a right leg amputation in April 2006, and repeated complaints of pain in the right lower extremity.  The Veteran also has submitted private treatment records from Florida Hospital dated from January 1996 to April 2003 referring to problems associated with the right foot/leg.


So unlike when the RO initially considered and denied this claim in March 1977, there is now competent evidence confirming the Veteran has a right foot/leg disorder, especially when considering it has been amputated.  And, as explained, the credibility of this additional evidence is presumed - albeit for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  Moreover, as the Court also explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even when this additional evidence is not enough to convince the Board to grant the claim.  See also Shade, 24 Vet. App. at 117.

This finding of new and material evidence does not mean this claim ultimately will be granted, only that it is deserving of further consideration on its underlying merits.  So to this extent, and this extent only, the appeal is being granted subject to the further development of this claim on remand.


ORDER

Because there is new and material evidence, the petition to reopen the claim for service connection for a right foot/leg disorder is granted, subject to the further development of this claim on remand.


REMAND

This claim for service connection for a right foot/leg disorder requires further development before being readjudicated on its underlying merits, as does the claim for Hepatitis C.  This additional development of these claims will ensure procedural due process and that there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In general, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for a claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002). 

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record, medical and lay, and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1 (1999). 

As part of the duty to assist a Veteran in developing the facts and evidence concerning a service-connection claim, VA must provide him an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).


When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

First concerning his claim for his right foot/leg disorder, the Veteran has asserted several theories of entitlement to service connection.  He claims this disorder is directly due to his military service, alternatively the result of his exposure to Agent Orange while stationed in Korea during the Vietnam War, or due to his high blood pressure (i.e., hypertension).  His claim therefore is predicated on direct, presumptive, and secondary service connection, and the Board must consider all of these posited theories of entitlement in deciding his appeal.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

But having said that, the Veteran's hypertension is not a service-connected disability.  In fact, the RO already adjudicated and denied his claim for service connection for hypertension in an April 2010 rating decision.  Therefore, as this is not a service-connected disability, it follows that he cannot establish service connection for his right foot/leg disorder as secondary to hypertension because this underlying disability, itself, has not been etiologically linked to his military service.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on this secondary basis for disability that his proximately due to, the result of, or chronically aggravated by a service-connected disability).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

And to the extent he also is claiming entitlement to presumptive service connection for his right foot/leg disorder, diseases associated with exposure to certain herbicide agents (including the dioxin in Agent Orange) used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 76 Fed. Reg. 4245 (Jan. 25, 2011).

Here, though, as the RO already determined in a May 2011 rating decision concerning a claim of entitlement to service connection for diabetes, the Veteran was found not entitled to service connection on a presumptive basis for his diabetes because he had not served in the Republic of Vietnam during the Vietnam era and was not stationed elsewhere, namely, near the DMZ in Korea, where he alternatively could have been exposed to Agent Orange.  Therefore, he is not entitled to service connection on this alleged presumptive basis either.


There remains the possibility, however, that his right foot/leg disorder was directly incurred in service, even if not presumptively incurred or secondary to a service-connected disability.

As mentioned, there is no disputing he has a right foot/leg disorder, especially considering that he has undergone an amputation of this extremity since his military service.  Private treatment records from January 1996 and April 2003 show he was treated for a right leg wound in April 2003 by Dr. P.A.  VA treatment records from March 1983 to August 1984, and from June 1990 to May 2011, also show repeated complaints of pain in this leg.  The evidence in the claims file also shows he was bitten by a spider on this leg and that, in April 2006, this leg was amputated above the knee.  So, at the very least, he has established he has this claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Consequently, the determinative issue instead is whether his right foot/leg disorder, and consequent need for that amputation, is the result of his military service or, instead, other unrelated factors or causes.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

As for in-service incurrence of a relevant disease or injury, his STRs dated in June 1971 show complaints of an injury to his right ankle and foot.  The evaluating doctor noted this foot also had been run over by a car a year prior to the Veteran registering those complaints, so in 1970 or thereabouts, and he had no further complaints, treatment or diagnoses referable to his right foot/leg for the remainder of his service, which ended in March 1972.

Following service, and in connection with his initial claim of service connection for this disorder, the Board sees that he was provided a VA compensation examination in November 1976.  But at the time he did not have a right foot/leg disorder, such as in the way of an underlying diagnosis, so no opinion regarding etiology was provided since there was no then current disability to relate or attribute to his military service.

Since that examination, however, he has received treatment from VA and privately for this claimed disorder, beginning in April 2003 and continuing through May 2011.  But even these additional treatment records do not contain a medical nexus opinion concerning the etiology of his right foot/leg disorder, and especially in terms of whether it is related or attributable to his military service or dates back to his service.  So the Board must obtain this necessary medical comment before readjudicating this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Turning next to the claim of entitlement to service connection for Hepatitis C, the Veteran asserts this other disorder also is directly due to his military service or, alternatively, a result of blood transfusions he received during treatment of his service-connected vagotomy and pyloroplasty for recurrent duodenal ulcer.  So this claim also is predicated on both direct and secondary service connection.

As part of the duty to assist him with this claim, the Veteran was provided a VA compensation examination in May 2006 specifically concerning Hepatitis C and its purported relationship to his service-connected vagotomy and pyloroplasty for recurrent duodenal ulcer.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The examiner observed, however, that the Veteran had a long history of intravenous (IV) drug use, as reflected in the report of an August 1972 psychiatric examination.  The Veteran maintained that he had had at least one blood transfusion at some point prior to the VA treatment record reporting this history, dated in January 1996, but the examiner did not see any such evidence in the claims file of a blood transfusion.

The Veteran also has a tattoo on his right forearm, which he claims he got in 1971 while on active duty in Korea.  Consequently, the examiner determined the Veteran's Hepatitis C was not caused by or the result of his service-connected disability, referring to the vagotomy and pyloroplasty for recurrent duodenal ulcer.

Unfortunately, the examiner did not also consider whether the Veteran's Hepatitis C had been aggravated by this service-connected disability.  Two opinions are required for secondary service connection claims:

1.	Is the claimed disorder "caused by" or "due to" the 
service-connected disability?  AND
2.	Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448 (1995); 38 C.F.R. § 3.310(b).

That examiner also did not address the Veteran's claim that he had received the tattoo in service, while stationed overseas in Korea in 1971, so did not provide any opinion as to whether the Hepatitis C, if due to that tattoo, consequently was directly incurred in service, even if not secondary to a service-connected disability.  The accepted risk factors for contracting Hepatitis C include IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.  Here, there is competent and credible indication of at least one of these susceptibilities during the Veteran's military service, specifically, in his statement that he received a tattoo in 1971 while in Korea.

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this in doubt, it is the Board's duty to remand for further development.  

Given the foregoing, the Board notes the examiner did not adequately address the question of whether the Veteran's hepatitis C was proximately due to, the result of, or aggravated by his service-connected vagotomy and pyloroplasty for recurrent duodenal ulcer.  The Court in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), explained that any medical opinion on this issue must address both possibilities - causation and aggravation.  And, since the examiner also did not provide an opinion as to direct servicece connection, including specifically concerning the Veteran's receipt of a tattoo overseas in 1971, a medical nexus opinion is requested.  


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his claimed disabilities, either from VA or elsewhere (privately, etc.).  If he has, and the records are not already in the file, attempt to obtain them.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain them would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Provide the Veteran with a Hepatitis C questionnaire to fill out and return to VA.

3.  Upon receipt of all additional records, schedule another VA compensation examination to have the examiner:  1) indicate the likelihood (very likely, as likely as not, or unlikely) that any current right foot/leg disorder, including especially the 
above-the-knee amputation, even if not presumptively incurred in service from exposure to Agent Orange or secondary to a service-connected disability since the hypertension has not been deemed service connected, alternatively is directly due or attributable to the Veteran's military service, as opposed to other, unrelated factors, such as the reported spider bite; and 2) determine the likelihood (very likely, as likely as not, or unlikely) his Hepatitis C has been or is being aggravated by his service-connected vagotomy and pyloroplasty for recurrent duodenal ulcer, including as a consequence of any blood transfusions or medication prescribed to control or regulate his hypertension and the likelihood (very likely, as likely as not, or unlikely) his Hepatitis C alternatively is a result of the tattoo he received during service in 1971 while stationed overseas in Korea.

This term "as likely as not" means at least 50 percent probability.  It does however not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a layman to report the onset of symptoms like pain associated with his right foot/leg disorder, even prior to the April 2006 above-the-knee amputation, as this requires only his personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's contentions of having experienced continuous symptoms since service.

Additionally, as concerning the claim for Hepatitis C, the examiner is asked to also consider the Veteran's reported history concerning when and where he received his tattoo during service and when and where he received the reported blood transfusions.

For completeness of the requested opinions and proper factual foundation, it is essential the examiner review the claims file, including this remand, for the pertinent history of these claimed disabilities.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If an opinion cannot be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  In other words, simply saying he cannot comment without resorting to mere speculation will not suffice.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655(b) (2011).

4.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


